Title: From Thomas Jefferson to Jonathan Nesbitt, 7 February 1789
From: Jefferson, Thomas
To: Nesbitt, Jonathan



Sir
Paris Feb. 7. 1789.

 On further enquiry, I find it will be agreeable to custom for you to state your case to Monsieur de Villedeuil in a Memoire and if you will be so good as to send me this memoire I will inclose it to M. de Villedeuil in a letter on the same subject. I have already sketched my letter in substance as follows; ‘that Mr. Jay having occasion for a messenger to send special dispatches to me, a Mr. Nesbitt offered himself in that character; that in delivering the letters to me he explained his case to be that he had been settled in commerce at Lorient during the war, that losses by shipwreck, by captains, and by the peace which came in an unexpected moment had reduced him to bankruptcy, and obliged him to return to America, that he has been employed there ever since in making the most of his affairs, and being desirous now of seeing his creditors and taking arrangements with them, he had availed himself of Mr. Jay’s demand of a messenger to come under the protection of that character to Paris where he hoped to obtain a safe conduct which might enable him to consult with his creditors on their mutual interests, and that without this he must return immediately, not having seen his creditors, under the safeguard of his character of messenger.’ I state to you the substance of my letter, in order, if there be any thing wrong, that you may set me right, and that there may be no material variation between your state of the matter and mine. Your memoir must be in French. M. le Coulteulx will readily find you a person who can put it into the usual form, and, when ready, if you will be so good as to send it to me, I will inclose it to Monsieur de Villedeuil. I am with great esteem Sir Your most obedt. humble servt.,

Th: Jefferson

